Citation Nr: 1401054	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  05-32 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than August 16, 1996 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran's claims file has since been transferred to the jurisdiction of the RO in Huntington, West Virginia.   

In June 2010, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

In October 2010, the Board denied an effective date earlier than February 18, 1997 for the grant of service connection for PTSD; granted an initial 70 percent rating for PTSD from February 18, 1997 to May 4, 2004; and denied a rating higher than 70 percent for PTSD from July 1, 2004.  In a June 2011 Order, the Court granted a Joint Motion by the parties to vacate and remand the October 2010 Board decision.  The parties noted that remand was required, in part, for the Board to address whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 1, 2004.  

In an April 2012 decision, the Board granted an effective date of August 16, 1996 for the grant of service connection for PTSD; granted an initial 70 percent rating for PTSD from August 16, 1996 to May 3, 2004; and denied a rating in excess of 70 percent for PTSD, from July 1, 2004.  The Board remanded the claim for an effective date earlier than July 1, 2004 for a TDIU.  

In a May 2013 Order, the Court granted a Joint Motion by the parties to partially vacate and remand that portion of the April 2012 Board decision that denied an effective date earlier than August 16, 1996 for the grant of service connection for PTSD, and returned this matter to the Board for further proceedings.  The claim for an effective date earlier than July 1, 2004 for a TDIU remains pending in remand status.  

In July 2013, the Veteran's attorney advised the Board that he was no longer representing the Veteran.  In an August 2013 letter, the Board advised the Veteran's attorney that, in order to withdraw as representative, he needed to file a motion for withdrawal showing good cause.  See 38 C.F.R. § 20.608 (2013).  The attorney was advised that the Board continued to recognize him as the Veteran's representative and, if no response was received within 30 days of mailing of the letter, it would be assumed that he wished to remain the Veteran's representative.  The Veteran's attorney did not respond to the August 2013 correspondence.  Accordingly, he remains the Veteran's representative.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

In February 2012, the Veteran, via his senator, filed a claim for handicap home modifications.  The RO responded that the Veteran's claim for special adaptive housing had been denied in November 2011 and, if he did not agree with this decision, the appeal process was outlined in the notification letter.  Regardless, the February 2012 communication is a request to reopen a claim for a special home adaptation/specially adapted housing.  In May 2013, the Veteran filed a claim for service connection for fibromyalgia, kidney problems, chloracne, and joint problems and requested an increased rating for his service-connected diabetes mellitus.  He also requested special monthly compensation (SMC) based on the need for aid and attendance.  Claims for service connection for chronic renal insufficiency (claimed as a kidney condition), chloracne, and a joint condition were denied in earlier rating decisions.  

The issues of whether new and material evidence has been submitted to reopen a claim for a special home adaptation/specially adapted housing; whether new and material evidence has been submitted to reopen claims for service connection for kidney problems, chloracne, and joint problems; entitlement to service connection for fibromyalgia; entitlement to a rating in excess of 10 percent for diabetes mellitus; and entitlement to SMC based on the need for aid and attendance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Given the Court's remand directives as noted in the most recent joint motion for remand, the Board is again compelled to remand this matter to the RO to obtain outstanding records and a retrospective medical opinion addressing when the Veteran's PTSD first manifested.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric condition, to include PTSD, prior to August 16, 1996.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) treatment records from the Jackson Vet Center, as referenced during a September 1986 psychological evaluation at the Jackson VA Medical Center (VAMC); (2) treatment records, including inpatient records, from the Washington, D.C. VAMC, as referred to in a June 1987 statement and February 1989 Social Security Administration (SSA) decision and list of exhibits; (3) treatment records from the Martinsburg VAMC, dated prior to May 1988, to include complete records from the Veteran's domiciliary treatment from November 1987 to May 1988; (4) treatment records from the Goldsboro Vet Center, as referenced during a December 1988 VA examination; (5) treatment records from the Greenville Vet Center, to include any records dated around April 1989; (6) treatment records from the Wayne County Mental Health Center, dated between October 1988 and March 1995, and since August 1996; (7) treatment records from Dr. G., as referenced in a March 1995 record from the Wayne County Mental Health Center; and (8) treatment records from the Memphis VAMC, to include any records dated in 1986, as referenced in a January 2001 statement.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for supplemental security income (SSI), as well as copies of all medical records underlying those determinations.  

3.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file a VA psychologist or psychiatrist to obtain an opinion as to when the Veteran's PTSD first manifested.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to when the Veteran's PTSD first manifested.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Service treatment records are negative for psychiatric complaints, treatment, or diagnosis.  On separation examination in April 1970, clinical evaluation of the psychiatric system was normal.  In an accompanying medical history questionnaire, the Veteran denied then having, or ever having had, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting, nervous trouble of any sort, or any drug or narcotic habit.

* The Veteran was admitted to Dorothea Dix Hospital in September 1976 for testing and observation to determine his fitness to stand trial.  The October 1976 discharge diagnoses were emotionally unstable personality and neurotic reaction, regression under stress.  

* The October 1976 discharge summary from Dorothea Dix Hospital reflects that psychological testing suggested difficulties with interpersonal relationships and an immature and inadequately developed personality.  The examiner noted his responses were "similar to those found in the records of acting out and assaultive individuals."

* An April 1977 treatment note from the State of North Carolina's Department of Corrections Mental Health Clinic documents diagnoses of borderline personality organization; psycho-motor epilepsy; and reactive depression.

* An April 1977 discharge summary following an admission to the Mental Health Clinic at the prison where he was incarcerated notes that the Veteran had an "epileptic disorder with some fairly obvious personality factors reflecting a borderline personality organization."  

* A June 1977 psychological evaluation performed while the Veteran was imprisoned noted test results from the Minnesota Multiphasic Personality Inventory (MMPI) reflecting the Veteran's basic feelings of depression, anxiety, and alienation from others. There was also evidence of "some strong paranoid feelings bordering on the delusional." 

* A July 1978 VA record includes a diagnosis of a history of borderline personality organization.  

* A June 1979 psychological assessment note indicated that the Veteran referred himself to the authoring Department of Corrections psychologist and requested permission to visit a psychologist on a weekly basis. The psychologist noted the Veteran "made it quite clear that he in no way considers himself mentally unbalanced or disturbed and that the only reason he chooses to see a psychologist is the possible favorable impression it may make when he becomes eligible for parole again."  A psychiatric referral was not recommended.  

* In a January 1980 Department of Corrections Central Hospital Discharge Summary, the diagnosis was passive-dependent personality.

* During an August 1986 Agent Orange examination, the Veteran described a personality change after returning from Vietnam, commenting that he had trouble sleeping and had difficulty staying on any job.  The Veteran reported some traumatic events in Vietnam, but was not very specific.  The examining physician's impression was that while some of the Veteran's symptoms were compatible with a DSM-III diagnosis of PTSD, the Veteran did "not easily fit" that diagnosis. The examiner suggested that in order to pursue the matter further, the Veteran should be scheduled for a comprehensive assessment by the PTSD program in the psychology section of the VA Hospital.

* During a September 1986 VA psychological consultation the Veteran reported that while on active military duty in Vietnam, his unit "often received incoming fire from the enemy, including sniper and sapper fire, rockets, and mortars."  The examiner also reported the Veteran's account of being "personally in danger of being injured or killed on two or three occasions," and that the Veteran "declined to disclose any details of specific combat events."  The examiner commented that the Veteran was "not cooperative" during the assessment and that the validity of the findings of the report were as a result markedly compromised.  The examiner noted that it was "quite possible" that the Veteran might have PTSD; however, the information the Veteran provided was too sparse to confidently make a diagnosis.  He reported that factors that suggested a diagnosis of PTSD were possible included possible recurrent experiences of combat trauma, reduced involvement in the external world, and associated features including exaggerated startle response, sleep disturbances, survivor guilt, and avoidance of activities that arouse recollection of traumatic events.  The examiner observed that the Veteran's failure to disclose the nature of the potentially traumatic events mitigated against the determination of whether a recognizable stressor existed to evoke symptoms of PTSD.  The examiner noted the Veteran's distrust and suspiciousness were marked during the evaluation and these factors and evidence of past interpersonal difficulties suggested a diagnosis of paranoid personality disorder.  An Axis I diagnosis was deferred.  The Axis II diagnosis was paranoid personality disorder (provisional).  The examiner noted that, because of the low validity of the findings, additional information needed to be gathered to establish a formal diagnosis.  

* A March 1988 VA problem list reports "P.T.S. symptoms" as an active problem, recorded in March 1988.  

* A May 1988 discharge summary from the Martinsburg VAMC reflects a diagnosis of PTSD.  

* A May 1988 VA treatment record dated several days after discharge from the Martinsburg VAMC includes an assessment of PTSD.  

* In August 1988, the Veteran was admitted to the Wayne County Mental Health Center for reported flashbacks from Vietnam for 18 years.  The Axis I diagnosis was depressive disorder, not otherwise specified (rule out) and the Axis II diagnosis was personality disorder, not otherwise specified. 

* A psychiatric evaluation from his date of admission to the Wayne County Mental Health Center in August 1988 includes the psychiatrist's comment that the Veteran "described vague symptomatology and said he had flashbacks from Vietnam, but he did not meet the criteria for typical [PTSD]." The diagnostic impression was that the "clinical history and findings are consistent with [the] possibility of an underlying mixed personality disorder and atypical depressive disorder."  

* The Veteran was evaluated by a psychiatrist and psychologist just over two weeks after his admission to the Wayne County Mental Health Center in August 1988.  At that time, the Axis I diagnosis was depressive disorder, not otherwise specified and the Axis II diagnosis was personality disorder, not otherwise specified. 

* On mental status examination in September 1988, the Veteran denied any delusions, hallucinations, or psychotic symptoms.  

* On VA examination in October 1988, the diagnosis was "Deferred.  Questionable post traumatic stress disorder.  Mixed personality."  The examining psychiatrist and neuropsychiatrist opined that, because of the array of complaints and lack of objective symptoms, the Veteran should undergo psychological testing at the Durham VAMC to ascertain the true nature and extent of the Veteran's condition.  

* In December 1988, the Veteran underwent psychological testing and examination at the Salisbury VAMC.  No claims file or clinical documentation (other than the October 1988 VA examination) was available.  The examiner noted that the Veteran was "quite equivocal" about Vietnam events and that the Veteran was "quite defensive about revealing details" of his Vietnam service, but noted that the Veteran reported that his in-service traumatic events included being "always under fire"; being subjected to artillery and mortar barrages; and being "knocked down from the concussion of a rocket which landed nearby."  The examiner administered the MMPI and indicated that testing results were best described as a "fake bad" profile, indicating an individual who had endorsed as many pathological symptoms as he could without appearing psychotic.  The examiner noted that there was "quite a disparity in the subtle [versus] obvious items."  He opined that the Veteran's overall effort was a "deliberate attempt to misrepresent himself and to over-endorse areas of pathology."  The examiner observed the specific PTSD scale gave a "possibility" of PTSD and commented that it was very doubtful that this scale would be any kind of evidence to support a diagnosis of PTSD.  
 
* The December 1988 VA examiner stated that there were "not very many symptoms to suggest" the diagnosis of PTSD and objective testing did not indicate a probability of PTSD.  The examiner noted the Veteran's reported symptoms of nightmares of "incoming rounds" but commented that there were no substantiated stressors of a specific nature which would support the described nightmares.  He stated that "diagnostically, [he] did not see PTSD in [the Veteran's] behavior."  He commented that there was a possibility of excessive fear which became progressively worse as his tour in Vietnam lengthened.  The Axis I diagnoses were possible generalized anxiety disorder, not truly substantiated, and rule out dysthymic disorder.  The Axis II diagnosis was mixed personality disorder with aggressive and dependent features.  The examiner also noted that the Veteran had "a severe adjustment disorder of some nature."  

* A February 1989 SSA Psychiatric Review Technique Form notes by marked box that the Veteran had schizophrenia, paranoid, and other psychotic disorders as well as personality disorders.  

* A February 1989 SSA decision noted that R.L.G., M.D., a psychiatrist and neurologist specializing in psychiatry, testified at a hearing as a medical expert.  The physician reportedly testified that the Veteran's impairments included a psychotic disorder and personality disorders.

* In an April 1989 letter, a Vet Center readjustment therapist requested that VA reevaluate the Veteran for PTSD.  He opined that the Veteran reported symptoms of delayed PTSD.  He observed that, based on a review of his military records, the Veteran served in Vietnam in a "highly dangerous combat area which exposed him to life threatening stressors beyond the normal range of human events."  

* A March 1995 psychiatric evaluation from the Wayne County Mental Health Center reflects an Axis I diagnosis of depressive disorder, not otherwise specified.  The Axis II diagnosis was avoidant personality disorder.  The Axis I and Axis II diagnoses were the same in April 1995 and April 1996.

* On August 16, 1996, the Veteran was diagnosed with PTSD, chronic, by the consulting psychiatrist and the psychologist at the Wayne County Mental Health Center.  

* In February 1997, the Veteran was evaluated by Dr. E.W.H.  He described nightmares about incoming rounds and reported "isolate[ing] self  90% of time since Vietnam" and stated that he had hardly left his house in the last ten years because of anxiety.  The diagnoses were PTSD, major depression, and agoraphobia.  

* During VA examination in September 1997, the Veteran reported "having several friends that were killed, being under mortar and rocket attack," and "spending the last 30 days in Vietnam sleeping in a bunker."  He was unable to describe his reported stressors in greater detail; instead, he stated that several of his buddies never came back; he saw a number of wounded persons being taken off and on airplanes; and was told several times that they might be surrounded and overrun by the enemy.  He denied being wounded or seeing anyone killed.  The examiner commented that the Veteran did not present with specific traumatic experiences related to his combat service, although it was possible that he may have had a recognized stressor.  The examiner stated that, without a determined stressor, a diagnosis of PTSD was not possible.  

* A March 1998 record from the Wayne County Mental Health Center reflects that the Veteran's psychologist and consulting psychiatrist reported that he had a history of PTSD, chronic, due to participation in the Vietnam War.  

* In July 1998, the Veteran's psychiatrist and psychologist from the Wayne County Mental Health Center reported that the Veteran was initially diagnosed with depressive disorder, not otherwise specified, in April 1995, due to a longstanding history of depression including suicidal ideation, complaints of flashbacks of Vietnam, anxiety, and irritability.  They added, however, that the longer he was in treatment, it became evident that his symptoms were more characteristic of PTSD and his diagnosis was updated.  

* On VA examination in April 2003, the Veteran described a long history of psychiatric symptoms since the Vietnam War, including nightmares, night sweats, insomnia, avoidance of reminders, emotional numbing, problems with anger, problems with stress, and isolation.  He reported other symptoms which dated back into his childhood, including problems with anger and anger management and problems with authority and following rules. The Axis I diagnosis was PTSD.  

* A June 2004 treatment record from the Martinsburg VAMC reports that the Veteran's PTSD was first diagnosed in 1988 at that facility.  

In rendering the requested opinion, the examiner must specifically consider and address the references to PTSD prior to August 16, 1996, as referenced above, as well as the July 1998 record from the Wayne County Mental Health Center, suggesting the possibility that symptoms exhibited prior to August 16, 1996 may have been manifestations of PTSD.  

The examiner must provide a complete explanation for all opinions expressed.

If examination/interview of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



